DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. Serial No. 16/281,033
The replacement drawings filed on 9/8/2022 have been considered and accepted.
 Applicant argues that that identifying topical content of untested data is not equivalent to identifying "pre-existing data" as recited in Claim 1. As recited in Claim 1, the pre-existing data is "relevant to at least one prompt evaluation portion of the plurality of prompt evaluation portions." Paragraph [0018] of Munro makes no mention whatsoever to the topical content of untested data being "relevant to at least one prompt evaluation portion of the plurality of prompt evaluation portions," as recited in Claim 1. In fact, Paragraph [0018] of Munro makes no mention whatsoever to the topical content of untested data (or the untested data itself) being relevant to anything, let alone being relevant to a prompt evaluation portion parsed from a prompt received from a user via a prompt creation window within a user interface, as recited in Claim 1. The examiner disagrees. According to the applicant’s specification a content library database contains a plurality of prompts and evaluation data associated with each of the plurality of prompts. Munro teaches ingesting training data representative of documents to be analyzed by the natural language model, generating a hierarchical data structure comprising at least two topical nodes within which the training data is to be subdivided into by the natural language model (the topical data is associated with a subject or category) , selecting a plurality of documents among the training data to be annotated, generating an annotation prompt for each document configured to elicit an annotation about said document indicating which node among the at least two topical nodes said document is to be classified into, see abstract. The natural language platform used to generate the natural language models may be configured to generate human readable annotation prompts at varying degrees of detail, so as to elicit responses from human annotators that match more specifically a level of ambiguity the natural language platform is trying to resolve. For example, a first level of annotation prompts may include determining what subject category (or categories) a document may be categorized into. So the data that Munro is using are documents with associated prompts which are categorized (relevant). Paragraph 18 teaches that the new data is classified into topical nodes (categorized) , see par. [0045])
 Even assuming for the sake of argument that Paragraph [0018] of Munro discloses "utilizing natural language model to identify topical content of untested data and to classify said untested data" (as alleged by the Office), "utilizing natural language model to identify topical content of untested data and to classify said untested data" is not the same as "identify pre-existing data relevant to at least one prompt evaluation portion of the plurality of prompt evaluation portions," as recited in Claim 1. The examiner disagrees. Par. [0094] teaches that the natural language model may be configured to evaluate these tweets and classify them as either relevant or irrelevant, according to the criteria used to train the model.
Claim 1 also recites, in relevant part, at least one processor configured to "train a response evaluation model for evaluating responses to the prompt at least in part based on the pre-existing data.". Applicant respectfully asserts that the natural language model of Munro cannot be properly considered equivalent to the claimed response evaluation model. As recited in Claim 1, the response evaluation model is trained "for evaluating responses to the prompt at least in part based on the pre-existing data." Emphasis added. In contrast, cited Paragraph [0005] of Munro expressly states that the natural language model is "configured to determine, among the received annotations, patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data structure." Emphasis added. A model for evaluating responses to a prompt is not the same as a model for determining patterns for how documents in training data are to be subdivided. In other words, the response evaluation model of Claim 1 cannot be properly considered equivalent to the natural language model of Munro. The examiner disagrees. Munro teaches ingesting training data  and processing it so that after applying all of the rules to the various topics to create a hierarchical structure for the ontology, at block 1025, the natural language platform may be configured to test the effectiveness of the ontology, by first generating one or more annotation questions designed to prompt one or more annotators to evaluate the ontology, see par. [0116]. 
Applicant argues that Munro discloses "modifying the natural language model with updated data" (as alleged by the Office), "modifying the natural language model with updated data" is not the same as "train a response evaluation model for evaluating responses to the prompt at least in part based on the pre-existing data," as recited in Claim 1. The examiner disagrees. Munro teaches that f it is determined that the performance criteria is satisfied at step 1050, then at block 1055, the ontology may be considered complete enough and may be used in the next step of the natural language model generation process, which is the adaptive machine learning process at block 515, see par. [0123].
Applicant argues that Gui generally relates to query result bottom retrieval method and apparatus. The Office appears to assert that the "pre-trained rank model" of Gui is equivalent to the "at least one prompt evaluation model" of Claim 1. Office Action, page 4. Applicant respectfully disagrees. As provided by the Abstract of Gui, the pre-trained rank model "acquire[s] [and outputs] relevance scoring values corresponding to the query resources." A model that acquires and outputs "relevance scoring values corresponding to query resources" (as disclosed by Gui) is not the same as a model that evaluates prompts (as recited in Claim 1). The examiner disagrees. Gui teaches  optimization for improving the degree of relevance between the target query resource and the target query input (prompt) by the user, see par. [0016]. Paragraph [0041] teaches that the training data of the comparative scoring characteristic may adopt a manner of manual annotation. At first, some queries are extracted randomly from search records of a search engine and submitted to a target search engine, then, first K results returned by the search engine are all selected or extracted at an interval, and finally a professional annotates the resources according to degrees of relevance between them and the queries. For example, some queries are selected randomly from a search log, and a data evaluator professionally trained gives a judgment on relevance between the queries and target resources. 
Applicant argues that Abstract of Gui discloses "selecting, according to the ranking result, a set number of target resources" and, that "selecting, according to the ranking result, a set number of target resources" is equivalent to "determine training information corresponding to the response evaluation model," as recited in Claim 1. Even assuming for the sake of argument that the pre-trained rank model of Gui could be considered the response evaluation model (which it cannot), Gui makes no mention whatsoever of determining training information corresponding to the pre-trained rank model of Gui. In other words, selecting a set number of target resources is not the same as determining training information. In fact, Gui makes no mention whatsoever to a set number of target resources being training information, let alone training information corresponding to the pre-trained ranking model. The examiner disagrees. Par. [0040] of Gui teaches that the comparative scoring characteristics are selected through the GBRank rank model, a relationship between the comparative scoring characteristic and the relevance scoring is learned from training data through the machine learning method, and multi-dimensional comparative scoring characteristics (for example, base relevance characteristics, quality control characteristics, click characteristics and so on) are used to train the model. When it is necessary to add a new characteristic, it is feasible to add the new comparative scoring characteristic to the training data and retrain the model.

Response to Non-Final Office Action dated January 28, 2021 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable overPage 13 Munro U.S. PAP 2016/0162456, in view of Gui U.S. PAP 2017/0329782 A1.

Regarding claim 1 Munro teaches a system for training a model (methods for generating a natural language model, see abstract), 2the system comprising:  
3a memory (memory, see par. [0005]) comprising:
a content library database comprising a plurality of 4prompts (plurality of documents to be annotated, see par. [0005]); 
and  5at least one processor (processor, see par. [0005]))configured to:  
6receive a prompt from a user via a prompt creation window 7within a user interface (annotation prompt for each document, see par. [0005]));  
8provide feedback to a user via the prompt creation window (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]));  
9parse the prompt to identify a plurality of prompt evaluation portions 10(receive among the received annotations patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data, see par. [0005]));  
11identify pre-existing data relevant to at least one prompt evaluation portion of the plurality of  12prompt evaluation portions (utilizing natural language model to identify topical content of untested data and to classify said untested data, see par. [0018]));  
13train a response evaluation model for evaluating responses to the prompt at least in part based 14on the pre-existing data (modifying the natural language model with updated data, see par. [0018]); 
and  15provide the training information to the user via a training level indicator in the 16user interface (computing a performance metric for the natural language model based on the results of the testing, determining that the model satisfies at least one performance criterion, see par. [0007]).  
Although Munro discloses testing performance of a model (see par. [0006]) it does not particularly teach a model database comprising an at least one model trained to evaluate prompts and determine training information corresponding to the response evaluation model.
In the same field of endeavor Gui teaches a query result bottom retrieval method includes: acquiring, from a resource library and based on a user input target query, query resources associated with the user input target query; acquiring comparative scoring characteristics of each of the query resources, the comparative scoring characteristics including base relevance characteristics; inputting the comparative scoring characteristics of each of the query resources into a pre-trained rank model, to acquire relevance scoring values corresponding to the query resources and output by the rank model, the rank model being a GBRank model; and ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see abstract. And figure 1. 
It would have been obvious to one of ordinary skill in the art to combine the Munro invention with the teachings of Gui for the benefit of optimizing a traditional query result retrieval method, see abstract.

Regarding claim 12 Munro teaches the system of claim 1, wherein the at least one processor is configured to 2: 
gather new training data (identify topical content of untested data, see par. [0018]); 
update training of the response evaluation model with the new training data (modify natural language model with updated data, see par. [0018]); 
and  3evaluate the training of the response evaluation model (evaluate the model and iterating back to obtain more human annotations, see par. [0043]).  
Regarding claim 14 Munro teaches the system of claim 2, wherein the at least one processor is configured to 2control an evaluation interface to generate a launch window upon determining that the response evaluation model is 3sufficiently trained (analysts may be offered displays of various metrics that express levels of performance of the natural language model, see par. [0168]).  
Regarding claim 51 Munro teaches the system of claim 4, wherein the launch window is configured to provide at least one 2of: 
an indicator of sufficiency of training of the response evaluation model (displays of various metrics that express levels of performance, see par. [0168]); 
and a feature manipulable to initiate auto evaluation with the response evaluation model of responses to the prompt (it may be determined that the ontology could be modified to improve model performance thus the natural language platform may proceed back to block 1420 to allow for ontology to be modified, see par. [0166]).  
107	Regarding claim 6 Munro teaches the system of claim 5, wherein the at least one processor is configured to: 
provide the prompt to a plurality of users (analyst may evaluate the data, see par. [0124]); 
receive a response from each of the plurality of users (determine that certain clarifications may be needed, see par. [0124])); 
 3determine that the response evaluation model is sufficiently trained (trained model satisfies one or more performance criteria, see par. [0085]);  
and auto-evaluate the responses with the response evaluation model (model may be utilized by the natural language platform to analyze untested data, see par. [0085]).  
Regarding claim 17 Munro teaches the system of claim 6, wherein the at least one processor is configured to 2control the evaluation interface to display at least one auto-evaluated response of the auto-evaluated responses (graphical user interface may be included and may be configured to graphically depict how the documents are organized within the ontology, see par. [0085]); and 2receive a modification to the at least one auto-evaluated response via an input 3feature of the evaluation interface (users may be examples of analysis who are providing inputs to the natural language platform for more efficiently train the natural language model, see par. [0058]).  
Regarding claim 919 Munro teaches the system of claim 7, wherein the at least one processor is configured to 2control the evaluation interface to modify an appearance of the input feature in response to the 3received modification (ontology may also be created based on direct inputs from the client, see par. [0083]).  
Regarding claim 101101010 Munro teaches the 1 system of claim 6, wherein the at least one processor is configured to 2control generation of an output data interface, wherein the output data interface comprises a 3scoring summary window identifying scoring status of the received responses (statistical scores to classify a document, see par. [0167]; analysist may be offered various metrics that express levels of performance of the natural language model, see par. [0168]) and wherein the 4output data interface comprises a distribution window comprising a graphical display of a 5distribution of the auto-evaluations of the responses (evaluation metrics may include the label distribution and the proportion of annotated documents are not assigned any label, see par. [0119]). 
 
Regarding claim 111 Munro teaches a method for training a model, the 2method comprising: 
368 	106receiving a prompt from a user via a prompt creation window 7within a user interface (annotation prompt for each document, see par. [0005]));  
8providing, based at least in part on a prompt evaluation model feedback to a user via the prompt creation window (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]));  
9parsing the prompt to identify a plurality of prompt evaluation portions 10 (receive among the received annotations patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data, see par. [0005]));  
11 identifying pre-existing data relevant to at least one evaluation portion of the plurality of prompt evaluation portions 12(utilizing natural language model to identify topical content of untested data and to classify said untested data, see par. [0018]));  
13training a response evaluation model for evaluating responses to the prompt at least in part based 14on the pre-existing data (modifying the natural language model with updated data, see par. [0018]); 
and  15providing the training information to the user via a training level indicator in the 16user interface (computing a performance metric for the natural language model based on the results of the testing, determining that the model satisfies at least one performance criterion, see par. [0007]).  
Although Munro discloses testing performance of a model (see par. [0006]) it does not particularly teach a model database comprising an at least one model trained to evaluate prompts; and determining training information corresponding to the response evaluation model.
In the same field of endeavor Gui teaches a query result bottom retrieval method includes: acquiring, from a resource library and based on a user input target query, query resources associated with the user input target query; acquiring comparative scoring characteristics of each of the query resources, the comparative scoring characteristics including base relevance characteristics; inputting the comparative scoring characteristics of each of the query resources into a pre-trained rank model, to acquire relevance scoring values corresponding to the query resources and output by the rank model, the rank model being a GBRank model; and ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see abstract. And figure 1. 
It would have been obvious to one of ordinary skill in the art to combine the Munro invention with the teachings of Gui for the benefit of optimizing a traditional query result retrieval method, see abstract.


Regarding claim 121 Gui teaches the 1 method of claim 11, further comprising: gathering new training data (dd the newly-added comparative scoring characteristic, see par. [0016]); 
updating training of the response evaluation model with the new training data ( add the newly-added comparative scoring characteristic to the training data and re-train the model, see par. [0016]); 
and evaluating the training of the response evaluation model (Ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see par. [0043]).

Regarding claim 151 Munro teaches the 1 method of claim 11, determining that the response evaluation model is 2sufficiently trained (natural language model is determined to satisfy some threshold criterion, see par. [0170]); and controlling an evaluation interface to generate a launch window, wherein the launch window is configured to provide at least one 2of: an indicator of sufficiency of training of the response evaluation model (displays of various metrics that express levels of performance, see par. [0168]); 
and a feature manipulable to initiate auto evaluation with the response evaluation model of responses to the prompt (it may be determined that the ontology could be modified to improve model performance thus the natural language platform may proceed back to block 1420 to allow for ontology to be modified, see par. [0166]).  

Regarding claim 161161 Munro teaches the 1 method of claim 15, further comprising: 
providing the prompt to a 2plurality of users (analyst may evaluate the data, see par. [0124]);
 receiving a response from each of the plurality of users (determine that certain clarifications may be needed, see par. [0124]); 
determining that the response evaluation 3model is sufficiently trained (trained model satisfies one or more performance criteria, see par. [0085]);
and auto-evaluate the responses with the response-evaluation model (model may be utilized by the natural language platform to analyze untested data, see par. [0085]).  

Regarding claim 171 Munro teaches the 1method of claim 16, further comprising controlling the evaluation 2interface to display at least one auto-evaluated response (graphical user interface may be included and may be configured to graphically depict how the documents are organized within the ontology, see par. [0085]).  
Regarding claim 21 Gui teaches the method of claim 11, further comprising: training the prompt evaluation model based at least in part on the pre-existing data, the prompt evaluation model trained to evaluate the prompt ( add the newly-added comparative scoring characteristic to the training data and re-train the model, see par. [0016]).  
Regarding claim 22 Munro teaches a method for training an evaluation model, the method comprising: 
identifying a prompt, the prompt configured for being evaluated via a prompt evaluation model (annotation prompt for each document, see par. [0005]); 
providing the training information to a user via a training level indicator in a user interface (causing display of by the natural language platform at least one annotation prompt for each document among the plurality of documents, see par. [0005]); 
and deploying, when the training information is indicative of the response evaluation model training level satisfying one or more predetermined thresholds, the response evaluation model for evaluating one or more responses to the prompt1112(utilizing natural language model to identify topical content of untested data and to classify said untested data, modifying the natural language model with updated data, see par. [0018]; computing a performance metric for the natural language model based on the results of the testing, determining that the model satisfies at least one performance criterion, see par. [0007]).  
Although Munro discloses testing performance of a model (see par. [0006]) it does not particularly teach and wherein the prompt is configured to elicit at least one response, the at least one response configured to be evaluated via a response evaluation model; determining, based at least in part on the prompt, pre-existing data for training the response evaluation model; utilizing the pre-existing data to train the response evaluation model; determining training information corresponding to the response evaluation model.

In the same field of endeavor Gui teaches a query result bottom retrieval method includes: acquiring, from a resource library and based on a user input target query, query resources associated with the user input target query; acquiring comparative scoring characteristics of each of the query resources, the comparative scoring characteristics including base relevance characteristics; inputting the comparative scoring characteristics of each of the query resources into a pre-trained rank model, to acquire relevance scoring values corresponding to the query resources and output by the rank model, the rank model being a GBRank model; and ranking the query resources based on the relevance scoring values, and selecting, according to the ranking result, a set number of target resources as a bottom retrieval result corresponding to the target query, see abstract. And figure 1.   In the process of acquiring the bottom retrieval result, the embodiment of the present invention uses a GBRank model to rank resources and learn a relationship between characteristics and relevance scoring from training data (utilizing pre-existing data) by using a machine learning method. Compared with the fact that the bucket sort model requires manually analyzing association degrees between different characteristics and relevance, it saves a lot of manpower and time and is more convenient and quick. Moreover, the traditional bucket sort model needs to repeat comparisons between the comparative scoring characteristics each time a comparative scoring characteristic is addedWhile the GBRank model may work completely automatically and only needs to add the newly-added comparative scoring characteristic to the training data and re-train the model, see par. [0046]. 
It would have been obvious to one of ordinary skill in the art to combine the Munro invention with the teachings of Gui for the benefit of optimizing a traditional query result retrieval method, see abstract.
Regarding claim 23 Munro teaches the system of claim 1, wherein the pre-existing data includes a pre-existing model trained to evaluate a set of responses associated with a pre-existing prompt, wherein the pre-existing prompt is relevant to the received prompt (In some embodiments, the rules may be imported from an existing body specified by a user or customer. In addition, the natural language model may be generated with the aid of any pre-existing conditions specified by the user, such as specified topics or rules, see par. [0054]).
Regarding claim 24 Munro teaches the system of claim 1, wherein the pre-exiting data includes (a) a pre- existing model trained to evaluate responses to another prompt (the pre-existing natural language platform may have been constructed and tailored to specific client needs and/or specific subject matter areas, see par. [0068])and (b) pre-existing response data generated from the responses to the another prompt (the natural language model may be generated with the aid of any pre-existing conditions specified by the user, see par. [0054]).  
Regarding claim 25 Munro teaches the system of claim 24, wherein the at least one processor is configured to identify the pre-existing response data by identifying response data corresponding to at least one prompt evaluation portion included in the plurality of prompt evaluation portions via a similarity score (When generating a new natural language platform for similar subject matter, it may be desirable to start with the pre-existing natural language platform. For example, it may be desirable to base a new natural language platform for a client that desires to process text from Twitter related to all professional sports on the pre-existing natural language platform configured to generate natural language models about baseball, see par. [0068]).  
Regarding claim 26 Munro teaches the system of claim 1, wherein the at least one processor is further configured to: identify a creator of the received prompt, wherein the at least one processor identifies the pre-existing data based on the creator of the received prompt (the data structures 405, 415, 420 and 425 represent data groupings related to user authentication and user access to data in system architecture. For example, the subscribers block 405 may represent users and associated identification information about the users. The subscribers 405 may have associated API keys 415, which may represent one or more authentication data structures used to authenticate subscribers and provide access to the collections 410. Groups 420 may represent a grouping of subscribers based on one or more common traits, such as subscribers 405 belonging to the same company. Individual users 425 capable of accessing the collections 410 may also result from one or more groups 420, see par. [0079]).  
Regarding claim 27 Munro teaches the system of claim 1, wherein the at least one processor is configured to identify the pre-existing data by performing a comparison of at least one prompt evaluation portion included in the plurality of prompt evaluation portions to at least one evaluation portion of a pre-existing prompt associated with a creator of the received prompt (he data structures 405, 415, 420 and 425 represent data groupings related to user authentication and user access to data in system architecture. For example, the subscribers block 405 may represent users and associated identification information about the users, see par. [0079]).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656